Citation Nr: 9904163	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-22 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to service connection for degenerative disc 
disease of the cervical and lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to March 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied entitlement to service 
connection for a neck and back disorder.


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
degenerative disc disease of the cervical and lumbar spine 
with his period of active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
degenerative disc disease of the cervical and lumbar spine is 
not well grounded.  38 U.S.C.A. §5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1997).  The threshold question for the Board, however, 
is whether the veteran presents a well grounded claim for 
service connection.  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran asserts that he first sought and received 
treatment for a neck and back disorder while on active duty 
service and that the disorder has persisted to the present.

The veteran's service medical records (SMR's) disclose no 
history or complaints of a neck or back disorder prior to his 
active duty or following his basic training.  However, the 
SMR's confirm that the veteran was placed on temporary 
profile with acute spinal strain in January 1993.  In June 
1993 the veteran again sought and received treatment for 
cervical and mid-back pain of unknown cause.  The SMR's are 
silent as to complaints or treatment for low back or 
lumbosacral pain.  The veteran was prescribed medication but 
he did not keep appointments to return for additional 
treatment.  In January 1994, prior to his separation from 
service, the veteran underwent a physical examination which 
disclosed no abnormality of his neck or spine.  In addition, 
in a medical history from the same time the veteran denied 
current or past recurrent back pain.

Private hospital records from May 1994 confirm that the 
veteran sought and received emergency treatment for neck and 
left medial scapular discomfort after slipping in the shower.  
X-rays disclosed the following: no evidence of fracture or 
subluxation, swelling of the prevertebral tissue, or lytic or 
blastic changes; the intervertebral foramina were patent; 
bony mineralization was normal.  A reversal of the normal 
cervical lordotic curve was the only abnormality found.  The 
treating physician further noted that the veteran reported a 
similar accident in the past which resolved spontaneously.  
The physician diagnosed the veteran with cervical 
radiculopathy and rhomboid muscle strain, provided him with 
prescriptions for medication and discharged him in stable 
condition.

A United States Civil Service Commission Certificate of 
Medical Examination discloses that in January 1995, the 
veteran sought an appointment as a sheet metal worker at an 
Air Force base.  This evidence discloses that the veteran was 
informed of the nature of the position and the functional 
requirements essential to the duties of the position.  The 
requirements included heavy lifting and carrying, reaching 
above the shoulder, substantial walking, standing, crawling 
and kneeling, and repeated bending.  The veteran signed a 
statement to the effect that he had no medical or physical 
disorder that would interfere with the full performance of 
these duties.  This evidence further discloses that upon 
examination the veteran's back was found to be without 
deformity and there is no notation of the need to provide the 
veteran with special consideration for positions requiring 
heavy lifting or other strenuous duties.

Private medical records disclose that the veteran sought 
treatment for unspecified back pain in August, September and 
October 1995, at which time his treating physicians 
recommended time off work for rest and limitations on bending 
and lifting after his return to work.  Contemporaneous 
medical treatment records from Tinker Air Force Base, the 
veteran's place of employment, disclose that the veteran 
sought and received treatment for low back pain of 
unidentified etiology.

An on-the-job injury report from July 1996 discloses that the 
veteran hurt his lower back and neck while lifting a bomb bay 
door from a large bomber aircraft.  Later that month the 
veteran filed a Workman's Compensation claim for an injured 
lower back and neck sustained while lifting a bomb bay door 
for a B-52.  Also in July 1996 the veteran underwent a 
magnetic resonance imaging (MRI) examination of his back.  
The MRI disclosed the following: disc bulges at C3-C4 and at 
C5-C6; a degenerative change, mild posterior disc bulge and 
small midline posterior disc protrusion at L1-L2; a mild 
posterior disc bulge at L5-S1; the remainder of the spine, 
including the cervical spine was normal.  After reviewing the 
MRI findings, a physician for the base who examined the 
veteran in August 1996 diagnosed him with cervical pain and 
secondary degenerative disc disease.  The physician further 
opined that the diagnosed disorders were likely caused or 
aggravated by the veteran's accident with the bomber door.

The record also contains private medical records and letters 
from physicians who treated the veteran for back and neck 
pain symptoms between January 1995 and April 1997.  In an 
April 1997 letter, a Philip Palmer, M.D. noted that the 
veteran was first diagnosed with degenerative disc disease of 
the cervical and lumbar spine at the time of the July 1996 
MRI.  Dr. Palmer also stated that the veteran had sustained 
intermittent exacerbations of his back and neck disorder. In 
a January 1997 letter, a Robert Terrell, M.D. noted the 
veteran's diagnosis for cervical and lumbar degenerative disc 
disease and stated that the veteran had undergone "an 
exacerbation of his existing work-related injury of the back 
and neck."  Dr. Terrell also stated that the veteran's back 
was permanently injured, that his lifting and bending should 
be restricted, that he should work only at elbow height and 
that his toolbox should be modified to make it easier for him 
to use.

By a September 1997 letter the Air Force provided the veteran 
with a Notice of Proposed Separation because of his 
inability, due to his medical condition and the work 
restrictions described in Dr. Terrell's letter, and because 
of his inability to perform the essential duties of a sheet 
metal mechanic at Tinker.

In an August 1997 hearing before the RO the veteran described 
his symptoms as including neck and lower back stiffness.  He 
testified that he understood his degenerative disc disease to 
be incurable and he maintained that his current back 
disorders began in service and are the same as that for which 
he was treated in service.

Although the veteran's SMR's confirm his reported mid-back 
and cervical neck pain and treatment they fail to confirm an 
in-service low back or lumbosacral disorder.  Furthermore, 
the Board finds that notwithstanding the location of the 
veteran's in-service back disorder the medical evidence 
demonstrates that it was acute, transitory and resolved with 
treatment in service and prior to his separation.  On his 
separation medical history the veteran failed to acknowledge 
a current or past back disorder and none was found at his 
separation physical examination.  Upon seeking civil service 
employment as a metal worker at Tinker Air Force Base in 
January 1995, the veteran denied a medical or physical 
disorder, including a back disorder, that would have 
compromised his ability to perform fully the duties required 
of that position.  An examination at the time of the 
veteran's job application showed his back to have been 
without deformity and fully capable of performing the 
necessary and strenuous bending and lifting.  Therefore, even 
assuming that his May 1994 slip in the shower exacerbated an 
in-service back disorder, the medical evidence shows that by 
the time the veteran began work as a civilian employee at 
Tinker his back was sound and symptom-free.

In addition, none of the doctors who examined the veteran 
after his separation from service and whose letters and 
treatment records are associated with the claims file have 
suggested that the veteran's current back disability arises 
from his period of active service.  To the contrary, both 
Drs. Palmer and Terrell have suggested that the veteran's 
current back disability is the result of intercurrent causes 
incurred on-the-job.  The veteran was not diagnosed with a 
degenerative disc disease until after his July 1996 accident 
with the B-52 bomb bay door and the physician who examined 
him at that time opined that the accident was the direct 
cause of his reported back symptoms.

Beyond the appellant's own statements, there is no competent 
medical evidence linking the veteran's degenerative disc 
disease of the cervical and lumbar spine to his period of 
active service.  However, because at all times relevant to 
this appeal the veteran has been a lay person with no medical 
training or expertise, his statements alone cannot constitute 
competent evidence of these disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions).

Inasmuch as the record is devoid of competent medical 
evidence establishing a link between the veteran's current 
back disability and his period of active service, the 
veteran's claim for service connection for degenerative disc 
disease of the cervical and lumbar spine is implausible and 
must be denied as not well grounded.  The Board also has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of positive and negative 
evidence to warrant a determination of the matter more 
favorable to the veteran.

Because the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection the VA is under no duty to assist him in 
developing the facts pertinent to his claims.  See Epps, 126 
F.3d at 1468. As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claims, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claims, and an 
explanation as to why his current attempt fails.


ORDER

Entitlement to service connection for degenerative disc 
disease of the cervical and lumbar spine is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

